Citation Nr: 9927020	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for the period from August 9, 
1997, for status post herniated lumbar disc, L5-S1.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from July 1996 to August 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDING OF FACT

Since August 9, 1997, the manifestations of the veteran's 
status post herniated lumbar disc, L5-S1, more closely 
approximate a severe disability.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for a 40 percent evaluation for status post 
herniated lumbar disc, L5-S1, since August 9, 1997, have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.20, 4.40, 4.71a, Diagnostic Code 5293 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection by the RO in May 1998, and, as such, the claim for 
an increased disability evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  In a case such as this the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  
After reviewing the evidence, the Board is satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

In 1996, the veteran injured her back while training as a new 
cadet at the United States Military Academy.  In August 1996, 
she had back surgery at Walter Reed Army Medical Center.  
When no improvement resulted she was discharged from service 
the following year.  

On VA examination in July 1997, she complained of pain and a 
lack of endurance when attempting to participate in any type 
of physical activity.  Physical examination disclosed lumbar 
flexion to 90 degrees, extension to 30 degrees, bilateral 
lateral flexion to 25 degrees, and bilateral rotation to 35 
degrees.  Straight leg raising was negative.  Reflex testing 
showed a one/two decreased quadricep reflex on the right, and 
a two/two reflex on the left.  Gastrocnemius reflexes were 
symmetric and two/two bilaterally.  Muscle strength was 
normal save for four/five right quadricep strength.  Sensory 
examination was normal.  The examiner opined that this 
disorder had precluded a West Point education and a military 
career.

On VA examinations in August 1997, it was reported that the 
veteran was status post disc repair and had excessive scar 
formation and mild sensory deficit with decreased deep tendon 
reflexes.  The veteran complained of tingling in her leg and 
foot on walking.  She had dramatically curtailed her 
activities because of fear of an exacerbation of her back 
pain.  Neurologic findings included an absent right ankle 
jerk on examination.  Pinprick and cold sensation studies 
were normal.  There was a diminished vibratory sensation in 
the right great toe.  Plantar responses were flexor 
bilaterally.  Neurologic consultation resulted in an 
impression of L5-S1 radiculopathy secondary to a herniated 
disc.  

In May 1998, the RO granted service connection for status 
post herniated lumbar disc, L5-S1, assigning a 10 percent 
disability rating from August 9, 1997.  Service connection 
has also been established for a lumbar scar assigned a 
noncompensable disability rating under Diagnostic Code 7805.  

The report of VA examination of the veteran in August 1998 
reflected that the veteran's low back pain limits her 
physical activity.  

At the hearing on appeal before the undersigned in 
Washington, D.C., in June 1999, the veteran testified that 
she has daily symptoms, including continuous pain, which had 
increased since her surgery.  She stated that she had a poor 
result from a surgical procedure that usually was effective, 
and that she was in a VA Vocational and Rehabilitation 
program as a full-time student in a four year college 
accounting program.  The appellant testified that she has had 
a significant weight gain because she has been moved from 
being an active athletic person to one who is not even able 
to swim because of muscle spasms, and that while she has 
engaged in catering work part-time during school she has had 
to discontinue it because of back pain.  The veteran stated 
that sitting in class for more than an hour was a problem for 
her necessitating special arrangements with her instructors.  
She further testified that she had missed classes because of 
back symptoms; that walking a block produces symptoms; that 
she wore a back brace; and that she received treatment from 
the Wilmington, Delaware VA medical facility and from a 
private chiropractor.  The veteran testified that her 
symptoms had increased in severity even since her August 1998 
VA examination, and that she had discovered that she needed 
to make changes in order to adapt to an accounting career 
because of her back disability.  

VA treatment reports for June 1999 reflect that the veteran 
was seen for persistent low back pain with a complaint of 
difficulty sitting for any length of time.  She was 66 inches 
tall and weighed 191 pounds.  She had experienced back pain 
during a recent eight to ten hour drive.  She was also 
troubled with lower extremity pain.  Physical examination in 
July 1999, disclosed back tenderness with discomfort on 
motion, a full range of motion, negative straight leg raising 
signs, and no visible or palpable back spasm  The right 
patellar reflex was +1 compared to +2 on the left.  The right 
Achilles reflex was 0 compared to +3 on the left.  The 
impression was recurrent lumbar disc disease with nerve root 
irritation  The examiner commented that whether there was 
going to be much else to do about this is uncertain, and that 
the veteran may need to consult with a back expert regarding 
the possibility of repeat spinal surgery.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. 1155.

Service connection is in effect for herniated nucleus 
pulposus, which is rated under the provisions of 38 C.F.R. 
4.71a, Diagnostic Code 5293.  Diagnostic Code 5293 provides a 
20 percent rating for a moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent rating requires a 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent rating requires a 
pronounced impairment with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc and little intermittent relief.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 20 percent 
rating requires moderate limitation of motion, and a 40 
percent rating requires severe limitation of motion.  
Diagnostic Code 5295 provides a 20 percent rating for a 
lumbosacral strain manifested by muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating requires severe 
impairment manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

Regarding the complaints of constant, debilitating back pain, 
the Board observes that a higher evaluation may be awarded 
based on functional loss due to pain under 38 C.F.R. § 4.40 
or based on weakness, fatigability or incoordination of the 
back, pursuant to 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The Board finds that the veteran's low back disability 
produces pain, weakness, fatigability or incoordination 
warranting a higher evaluation under Diagnostic Code 5293.  
In this respect, while the veteran does show evidence of 
persistent pain, and an absent ankle jerk, she does not show 
evidence of persistent sciatic neuropathy with a demonstrable 
muscle spasms.  Indeed, notwithstanding the appellant's 1999 
testimony that the disability has grown worse since 1998, VA 
examination in July 1999 specifically found no visible or 
palpable muscle spasm.  Moreover, it is well to observe that 
any sensory deficit has been described as mild.  Accordingly, 
while the doctrine of reasonable doubt clearly points to the 
veteran's entitlement to a 40 percent rating since August 9, 
1997, an evaluation in excess of that amount is not in order.

The appeal is granted so as to allow a 40 percent rating 
under Diagnostic Code 5293.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered whether alternative 
Diagnostic Codes would result in a rating in excess of 40 
percent, however, in the absence of objective evidence of 
ankylosis, or a vertebral fracture requiring a jury mast an 
increased evaluation is not warranted under a different code.  
38 C.F.R. § 4.71a.




ORDER

A 40 percent disability rating is warranted for the period 
from August 9, 1997, for status post herniated lumbar disc, 
L5-S1, subject to the laws and regulations governing awards 
of monetary benefits.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

